Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected battery, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.
Response to Amendments 
In response to the amendments filed 01/28/2022: 
	Claims 1, 5-7, 11-13 are pending in the current application. Claim 1 has been amended. Claims 7 and 11-13 have been withdrawn without traverse. 
The rejection under 35 USC 112 has been overcome in light of the amendment; however, a new rejection has been made. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1, and thus dependent claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 now recites “the weight per unit area of the electrode laminated body at a portion of the electrode laminated body which contact the laminate film exterior member in the lamination direction is 1 kg/m2 or larger and 40 kg/m2 or smaller” 
Amended claim 1 previously recited “the weight per unit area of a contact surface between the electrode laminated body and the laminate film exterior material of the electrode laminated body in the lamination direction is 1 kg/m2 or larger and 40 kg/m2 or smaller” and before recited “the weight per unit area of the electrode laminated body in the lamination direction is 1 kg/m2 or larger and 40 kg/m2 or smaller”. 
	In light of the current amendment, it is unclear what is meant by “weight per unit area of the electrode laminated body at a portion of the electrode laminated body which contact the laminate film exterior member”. Particularly, what a portion of the electrode laminated body comprises. By very definition, the weight per unit area is the amount of weight in a given unit area. Thus, when the entire weight of the electrode body is divided by the surface area it is in contact with, each ‘portion’ or unit area has the recited weight.  Is only a portion of the negative electrode accounted for in the weight? Are multiple layers i.e. electrode and separator accounted for with respect to the weight part of the weight per unit area? The disclosure does not teach “…weight per unit area of the electrode laminated body at a portion of the electrode laminated body which contact the laminate film exterior member...” but instead Fig. 7 shows a 1x1 “unit” (equivalent to taking the average of the entirety of the electrode assembly. The disclosure also fails to teach that this is of the portion in contact with the laminate exterior member. The instant disclosure teaches that when the weight per unit area exceeds 40 kg/m2 the entire electrode laminated body is too large and when it is less than 1 kg/m2 the energy density is too small (P52-53). This appears to teach that the weight per unit area of the electrode body is based on the entire electrode body, and not a selection of one of less layers. Therefore, when one of ordinary skill takes the entire weight of the assembly over its entire surface area, and simplifies this the result is the weight per unit area in light of the fact the entire side surface of the assembly contacts the laminate. Figure 7 clearly shows three dimensions, wherein the dashed unit box appears to show what the selected weight would be from (i.e. that portion selected within the battery). For example, given that electrode assembly has a consistent weight dispersion (no side significantly heavier than the other) and the entire side of the electrode is in contact with the laminate, when one of ordinary skill looks at the entire mass, or a small portion of the assembly, the overall weight per unit surface area will be the same. It is unclear how the claims specify what a portion is, or what the two-dimensional weight would be given the instant disclosure appears to teach this as the weight of the electrode per unit area that is on the surface (i.e. within laminating exterior). Thus, the claimed features fail to meet the written description requirement.
	Appropriate correction is required. 
Claims 5-6 are rejected for depending on a rejected base claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (WO 2014034350 - wherein US 2015/0207178 is used as translation) in view of Kwon et al. (US 2013/0266865), and Kousuke et al. (WO 2014/157416).  
Regarding claim 1, Suzuki teaches a battery 100 characterized by comprising: 
	an electrode laminated body, or electrode laminate 60 including a positive electrode, a negative electrode, and a separator (P10); and 
	a laminate film exterior material 90 that houses the electrode laminated body and an electrolytic solution (P10; Fig. 20). 
Suzuki is silent in teaching the D90/D10 ratio of an active material for the negative electrode is 1.7 or higher; however, Kwon, in a similar field of endeavor related to lithium batteries with electrodes, separators and electrolytic solution (P95), teaches negative electrodes typically contain a carbonaceous material and silicon because of its high capacity (P7). Kwon teaches to have a high capacity electrode with silicon, in order to improve by inhibiting volumetric expansion the negative electrode active material of silicon nanoparticles should have D10≥10 nm, D90≤75 nm (P11) and a D90/D10 in a range of 8.5 to 10 (P21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include silicon nanoparticles as the active material in the negative electrode of Suzuki with a D90/D10 above 1.7, or in a range of 8.5 to 10, to have a high capacity electrode with reduced or inhibited volumetric expansion, as taught by Kwon. 
Suzuki is silent in teaching the porosity of the separator is 30% or higher; however, Kousuke, in a similar field of endeavor related to batteries with positive electrode, a negative electrode, an electrolytic solution and a separator (P10), teaches having a separator with a porosity of 40 to 65%. Kousuke teaches this porosity improves cycle characteristics, short circuiting prevention and mechanical properties (P59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the porosity of the separator in the battery of Suzuki be above 30%, or between 40 to 65%, as taught by Kousuke to improve cycle characteristics, short circuiting prevention and mechanical properties
Suzuki teaches that parameters are set to prevent the electrode laminate from being displaced due to impact or vibration which may cause breakage of the laminate film exterior material etc. (P129-130) by accounting for the outermost surface of the electrode laminate and wherein parameters that prevent this motion include weight of the electrode laminate and a contacting area (area of an end surface of the electrode laminate in the laminating direction) between the outermost layer of the electrode laminate and the inner layer of the laminate exterior material and optimizing these variables to prevent the electrode laminate from being moved (P134-136. 145-147. 168). Suzuki teaches accounting for the weight m of the entire electrode assembly and forming a relationship with this weight m and the contacting area of the electrode laminate and laminate exterior film A to prevent the electrode from moving and having vibration resistance (P136-146). Thus Suzuki teaches these are results effective variables and creating a relationship using the weight of the electrode laminate and a contacting surface between the outermost layer of the electrode laminate and the inner layer of the laminate film exterior material that are optimized for impact resistance (P10), such as preventing the movement of the electrode laminated body by friction force (P136-146), which is the same reason as the instant disclosure (P52). 
Therefore, in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is offered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the optimum or workable ranges of the above components in order to have the laminate film with impact resistance and arrive at a weight per unit area of a contact surface between the electrode laminated body and the laminate film exterior material of the electrode laminated body in a range of 1 kg/m2 or larger and 40 kg/m2 or smaller. 
Courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
 The discovery of an optimum value of a known result effective variable (i.e. weight with respect to surface area), without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kwon, and Kousuke as applied to claim 1 above, and further in view of Kinoshita et al. (US 2009/0023059). 
Regarding claim 5 and claim 6, modified Suzuki teaches a battery that improves vibration and impact resistance with a pressure applied to the laminate film exterior material (P50. 131).
Modified Suzuki is silent in teaching how to reach the needed pressure, or an elastic substance with a Young’s modulus in a direction in which surface pressure is applied of 0.1 MPa to 5 MPa (claim 6) and thus applies a surface pressure of 100 kgf/m2 or higher in the lamination direction of the electrode laminated body (claim 5); however, Kinoshita in a similar field of endeavor related to batteries with electrodes, separators and electrolyte (P64) teaches including an elastic substance with the battery. 
With regards to claim 6. Kinoshita teaches including an elastic substance characterized by a Young’s modulus of the elastic substance in a direction in which the surface pressure is applied is 1 MPa (P88). Kinoshita teaches an elastic substance with this Young’s modulus helps mitigate external vibrations transferred to a battery (P57), to prevent a liquid leakage and to reduce deterioration due to distortion (P89). 
With regards to claim 6, the instant specification teaches that an elastic layer with a Young’s modulus of 0.1 MPa to 5 MPa results in a surface pressure of 100 kgf/m2 or higher in the lamination direction of the electrode body (P60). Therefore, the elastic substance of Kinoshita, with a Young’s modulus of 1 MPa, would inherently result in a surface pressure of 100 kgf/m2 or higher in the lamination direction of the electrode body. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include in the battery of modified Suzuki, the elastic substance of Kinoshita, with a Young’s modulus in a direction in which the surface pressure is applied of 0.1 MPa to 5 MPa, or 1 MPa, (claim 6), and thus a surface pressure of 100 kgf/m2 or higher in the lamination direction of the electrode body (claim 5) to reduce deterioration due to distortion and minimize external vibration impact. 
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
Applicants arguments based on the amendments are noted in the above rejections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant argues that the prior art fails to teach a weight per unit area; however, Suzuki clearly notes a relationship between the weight and surface area (i.e. P146) to make sure that the assembly is not displaced based on overbulk and has enough vibration resistance (P135-146). 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/            Examiner, Art Unit 1729                                                                                                                                                                                            
/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729